In a negligence action by an administratrix to recover damages for the wrongful death of her intestate, she appeals from a judgment of the Supreme Court, Nassau County, entered October 10, 1960, on the decision of the trial court dismissing the complaint, after a nonjury trial. The intestate, while crossing a public highway, was killed when he was struck by a motor vehicle operated by the defendant. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.